DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of December 8, 2021, Claims 21-37 are pending. Claims 21-28, 30, and 31 are amended. Claims 34-37 are new. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 Claim 21 recites a plurality of male couplers arranged in at least a two-by-two arrangement. EACH of these individual male couplers comprise a first tongue offset from the bottom of the utility module. 
Claims 24-26 appear to relate to an embodiment not disclosed in any figure of the original disclosure. These claims recite a second tongue of the male coupler, wherein the first tongue extends in a third direction and the second tongue extends in a fourth direction opposite the third direction. 
In other words, Claims 24-26 recites that each individual male coupler includes TWO tongues extending in opposite directions. 
This is not shown in ANY embodiment, nor discussed in any part of the original disclosure. 
Nowhere in the original disclosure are terms such as “first tongue” or “second tongue” recited as being part of the male coupler. 
The male coupler is referred to as a projecting portion (56) configured with a singular locking tongue (60) laterally projecting rearwards. In an alternate embodiment, the unit’s first engaging elements 240 is generally constituted by a downwardly projecting outwards protrusion 258 projecting from the bottom face 220 of the container (Specification Paragraph 00219). 
It is unclear or unlabeled if the male coupler’s two tongues are part of the downwardly projecting outwards protrusion or are simply unlabeled or not enabled. 
As shown below, even in Figure 9D, the downwardly projecting outwards protrusion 258 is not disclosed to have two tongues, but rather a singular tongue engaged by a pair of facing locking ribs (248). 

    PNG
    media_image1.png
    966
    1229
    media_image1.png
    Greyscale

Claims 28-33 and 35-37 recites a body extending longitudinally in a first direction and a first rib extending away from the body along a first axis in a second direction perpendicular to the first direction. 
These directions and axes are labeled below. 

    PNG
    media_image2.png
    882
    1860
    media_image2.png
    Greyscale
 
It is unclear how the second rib is configured to extend AWAY from the body ALONG the first axis in a THIRD direction OPPOSITE the Second direction. Furthermore, it is entirely unclear how the ribs of the female coupler are configured, as each of the female coupler ribs are configured to run PARALLEL to the longitudinal face of the body. Applicant is required to fully reference the rib construction in reference to the drawings.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
As discussed above, it is entirely unclear how the various ribs, couplers, axes, and directions are configured or relate to the embodiments disclosed. Applicant is requested to furnish drawings or depictions as to how such claimed couplers, ribs, and components are constructed or relate to the claim language. 
Furthermore, the language of first axis, second axis, first direction, second direction, third direction, first rib, second rib, first tongue, and second tongue are entirely absent in the written description. The Claim language is entirely unclear as to the construction of such ribs, couplers, and tongues in relation to each other and the body of the platform or module. Therefore, how such ribs, couplers, tongues, etc. are formed is not enabled. 
Claims 21-37 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without understanding or depicting the directions, axes, and directions which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the Specification is totally devoid of the terms used in the claims, such as “first rib”, “second rib”, “first tongue”, “second tongue”, “first axis”, “first direction”, “second direction”, “third direction”, “fourth direction”. Such language must clearly set forth the claimed material construction of such components. The lack of enablement for these terms renders the claims indefinite.
For the purposes of examination, it will be assumed that the claims generally relate to the embodiments shown in the drawings. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21- 28 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 5325966)
Regarding Claim 21, Chang discloses a utility module assembly (50) comprising a first utility module comprising a front face. Chang also discloses a plurality of female couplers. The female couplers are arranged in a front row of at least two female couplers aligned with each other in a direction parallel to the front face of the first utility module and a rear row of at least two female couplers aligned with each other in the direction parallel to the front face of the first utility module as shown below in Chang Figure 8. 

    PNG
    media_image3.png
    984
    1860
    media_image3.png
    Greyscale

 Each of the female couplers comprise a first rib (22b or 32b) extending in a first direction offset from an upper face of the first utility module. 
Chang also discloses an identical second utility module comprising a front face and a plurality of male couplers aligned with each other in a parallel direction in front and rear rows on the bottom of the module. Each of the male couplers comprise a first 
Regarding Claim 22, Chang discloses a first female coupler of the female couplers and a first male coupler of the male couplers engage when the first and second utility modules are slid along a sliding path defined by the first rib of the first female coupler and the first tongue of the first male coupler (Col. 2 Lines 40-46, Figures 2 and 3).
Regarding Claim 23, Chang discloses each of the female couplers comprise a second rib (either the pair of claws 22b or either edge of the anchors 32b). 
Regarding Claims 24-26, each of the male couplers of Chang may be considered to comprise a second tongue.
Regarding Claim 27, Chang discloses the plurality of male couplers extends from a bottom face of the second utility module. 
Regarding Claim 28, Chang discloses a coupling platform for a connectable utility module comprising a body extending longitudinally in a first direction. A first rib (32b) extends away from the body along a first axis in a second direction perpendicular to the first direction. The first rib (32b) is configured to arrestingly engage between a first face of a utility module and a first male coupler (22b) extending from the first face of the utility module. The first male coupler (22b) comprises a first tongue offset from the first face of the utility module. 
Chang also discloses a second rib (32b in the second row) extending away from the body along the first axis in a third direction parallel to the second direction and perpendicular to the first direction. The second rib (32b in the second row) is configured 
Regarding Claim 35, Chang discloses the second male coupler is distinct from the first male coupler. 
Claims 28, 31, 32, 33, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbst (US 5454634).
Regarding Claim 28, Herbst discloses a coupling platform for a connectable utility module comprising a body (20) extending longitudinally in a first direction. Herbst also discloses a first rib (124) configured to arrestingly engage between a first face of a utility module and a first male coupler (100, 108). The first male coupler (100) comprises a first tongue offset from the first face of the utility module. Herbst also discloses a second rib (124) configured to arrestingly engage between the first face of the utility module and a second male coupler extending from the first face of the utility module. The second male coupler comprising a second tongue offset from the first face of the utility module. 
Regarding Claim 31, Herbst discloses coupler for a connectable utility module comprising a body and a first rib configured to arrestingly engage between a first face of a utility module and a first male coupler. The first male coupler comprises a first tongue offset from the first face of the utility module. Herbst also discloses a second rib configured to arrestingly engage between the first face of the utility module and a second male coupler. Herbst also discloses a latch recess (154) in the body configured to receive a latch (152) in a locked position in which the latch prevents disengagement 
Regarding Claim 32, Herbst discloses the first rib is offset from a first recess and the second rib is offset from a second recess. 
Regarding Claim 33, Herbst discloses the latch recess is an elongate recess defining a major axis and a minor axis, wherein the major axis of the latch recess is parallel to the first direction and the second direction. 
Regarding Claim 35, Herbst discloses the second male coupler is distinct from the first male coupler. 
Regarding Claim 37, Herbst discloses the second male coupler is distinct from the first male coupler.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 5325966) as applied to claims 21 and 28 above, and further in view of Madsen (US 2011/0139665).
Regarding Claim 29, Chang discloses the limitations of Claim 28 as discussed above. Chang does not disclose the body extending from a work stand coupled to a wheeled base. Madsen discloses the body extends from a work stand (a surface of a bottommost module) coupled to a wheeled base (20 – Figure 9). Chang and Madsen are analogous inventions in the art of connectable tool storage devices. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Chang to include wheels as disclosed in Madsen in order to allow easier transportation of the stacked modules (Paragraph 0025).
Regarding Claim 30, Chang discloses additional ribs configured to engage with male couplers. 
Regarding Claim 34, Chang discloses the limitations of Claim 21 as discussed above. Chang does not disclose a latch and latch recess that prevents disengagement. Madsen discloses a latch recess in the body configured to receive a latch (9) in a locked position in which the latch prevents disengagement of the body from the utility module when the first tongue and the first rib are engaged and the second tongue and the second rib are engaged. Chang and Madsen are analogous inventions in the art of connectable tool storage devices. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modules of Chang with the 
Regarding Claim 35, Chang discloses the fourth male coupler is distinct from the third male coupler. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736